105 F.3d 650
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Roque ZUNIGA, Defendant-Appellant.
No. 96-4468.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Jan. 3, 1997.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CR-96-60)
Roque Zuniga, Appellant Pro Se.
David T. Maguire, Assistant United States Attorney, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing as untimely his appeal from his conviction and sentence imposed by a magistrate judge.  We have reviewed the record and the district court's opinion and find no reversible error.  An appeal from a judgment of conviction or sentence by a magistrate judge must be noted within ten days after entry of the judgment.  Fed.R.Crim.P. 58(g)(2)(B).  The time periods for filing notices of appeal are "mandatory and jurisdictional."  United States v. Robinson, 361 U.S. 220, 229 (1960) (applying Fed.  R.App. P. 4(b)).


2
The magistrate judge entered his order on April 30, 1996;  Appellant's notice of appeal was filed on May 28, 1996.  Because Appellant failed to note a timely appeal or obtain an extension of the appeal period, the district court was without jurisdiction to consider the merits of Appellant's appeal.1  Accordingly, we deny Appellant's motion for transcripts at government expense and affirm the district court's dismissal of Appellant's appeal.2  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
AFFIRMED.



1
 We note that Rule 58(g) does not provide for an additional thirty days within which to note an appeal upon a showing of excusable neglect.  Compare Fed.R.Crim.P. 58(g)(2)(B) with Fed.  R.App. P. 4(b).  See United States v. Burgess, 602 F.Supp. 1329, 1331 (E.D.Va.1985) (holding that Fed.  R.App. P. not intended to govern appeals to district court from magistrate judge's judgments of conviction)


2
 Appellant's motion to expedite is now moot and is dismissed for that reason